PER CURIAM.
The petition seeking belated appeal of the judgment and sentence rendered on or about August 15, 2007, in Gadsden County Circuit Court case number 07-122-CFA, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. RApp. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
HAWKES, C.J., BARFIELD and CLARK, JJ., concur.